Case: 14-31097      Document: 00513109823         Page: 1    Date Filed: 07/09/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-31097                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                             July 9, 2015
ANDRES M. LANDOR, on behalf of Minor Child, J. L.;                         Lyle W. Cayce
LAVERN LANDOR, on behalf of Minor Child, J.L.                                   Clerk

                                                 Plaintiffs - Appellants
v.

SOCIETY OF THE ROMAN CATHOLIC CHURCH OF THE DIOCESE OF
LAFAYETTE; TEURLINGS CATHOLIC HIGH SCHOOL, INCORPORATED;
MICHAEL BOYER; ROBERT BAUDIER; TIFFANY DUGAS; ELIZABETH
MENARD; STEPHEN BAJAT; LAFAYETTE CITY PARISH
CONSOLIDATED GOVERNMENT; XYZ INSURANCE; A B C INSURANCE;
L M N INSURANCE; JAMES P. CRAFT,

                                                 Defendants - Appellees




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:13-CV-2759


Before JOLLY, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
       Andres and Lavern Landor (“Plaintiffs”) sued various defendants
alleging racial discrimination in violation of various federal statutes (together


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-31097       Document: 00513109823         Page: 2    Date Filed: 07/09/2015



                                      No. 14-31097
with pendent state claims) as a result of actions involving their daughter, J.
L., who was on the JV cheer squad at Teurlings Catholic High School. As a
result of an investigation spawned by the events at Teurlings, difficulties arose
involving Andres Landor, an employee of the Lafayette City Parish police
department, and claims were made in that regard as well. After an amended
complaint and two supplemental complaints were filed, all of the served
defendants 1 filed motions to dismiss under Federal Rule of Civil Procedure
12(b)(6).
       The district court referred the motions to the magistrate judge who
issued a detailed and comprehensive Report and Recommendation, which was
adopted with clarifications by the district court. The result of the district
court’s judgment was to grant the motions to dismiss, dismissing all federal
claims with prejudice and declining to then exercise jurisdiction over the
pendent state claims, dismissing them without prejudice.
       We have carefully reviewed the Report and Recommendation, the
district court’s Memorandum Ruling with its accompanying order and
judgment, and the pertinent portions of the record in light of the parties’
briefing. We AFFIRM for substantially the same reasons reflected in the
district    court’s   Memorandum          Ruling     and     underlying      Report     and
Recommendation.


       1  Plaintiffs also named “ABC Insurance Company,” “LMN Insurance Company,” and
“XYZ Insurance Company” as the insurers of Teurlings, Lafayette Parish, and the Diocese,
respectively, presumably pursuant to the Louisiana Direct Action Statute. See La. Rev. Stat.
§ 22:1269(B). These companies are apparently fictitious as named, no allegations were made
against them, the proper insurance companies were never substituted, and no such company
was ever served. Accordingly, their lack of mention in the district court’s judgment does not
prevent that judgment from being final for purposes of this appeal. Fed. Savs. & Loan Ins.
Corp. v. Tullos-Pierremont, 894 F.2d 1469, 1473 (5th Cir. 1990)(“[W]here a judgment of
dismissal is rendered as to all served defendants and only unserved, nonappearing
defendants remain, the judgment is final and . . . appealable under section 1291 . . . .”) It
appears that the district court’s intent, implied from its judgment, was to dispose of all
pending claims.
                                             2
Case: 14-31097   Document: 00513109823   Page: 3   Date Filed: 07/09/2015



                          No. 14-31097
 AFFIRMED.




                                3